Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3, 5-15 are allowed.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Yan Glickberg (Reg. No. 51,742) on 1/25/2022.

The application has been amended as follows:

Please change claim 1 to: 
1.   (Currently Amended) A computer comprising:
a display; 
a user input device; and
an electronic processor programmed to perform operations including:
visually summarizing individual components of an information data set having at least three dimensions in a viewport shown on the display using three-dimensional (3D) rendering when the viewport has a viewport geometry in a first viewport geometry space;
visually summarizing the individual components of the information data set in the viewport using two-dimensional (2D) rendering when the viewport has a viewport geometry in a second viewport geometry space;
resizing the viewport in response to input received via the user input device;  
while visually summarizing the individual components of the information data set in the viewport using the 3D rendering, detecting resizing of the viewport to a viewport geometry in the second viewport geometry space and in response transitioning to displaying the visual summaries in the viewport using the 2D rendering wherein the transitioning includes displaying an animation starting at the 3D rendering and ending at the 2D rendering; and 
while visually summarizing the individual components of the information data set in the viewport using the 2D rendering, detecting resizing of the viewport to a viewport geometry in the first viewport geometry space and in response transitioning to displaying the visual summaries in the viewport using the 3D rendering wherein the transitioning includes displaying an animation starting at the 2D rendering and ending at the 3D rendering.

Please cancel claim 4. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
	Regarding the independent claims 1 and 15, the prior art discloses comprising displaying 3D video data, resizing and converting the 3D video to 2D video, the determination from 
Therefore, the recited limitations, in the specific combination as recited in the independent claims 1 and 15, defines patentability of the claims over the prior art of record.
Claims 3, 5-14 which depend from claim 1, are also allowed for at least the reasons above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG H NGUYEN whose telephone number is (571)270-1300. The examiner can normally be reached M-F 9:30-4:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on 571-272-7212. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHUONG H NGUYEN/Primary Examiner, Art Unit 2143